internal_revenue_service number release date index number ----------------------------------------------- ----------------------------------------------- -------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc eee eb qp2 plr-103736-19 date june legend company hourly plan bargaining unit 401_k_plan non-bargaining unit 401_k_plan salaried plan date date date date date date date date amount dear ----------------- ----------------------------------------------- ----------------------------------------------------------------------------------------- --------- ----------------------------------------------------------------------------------------- ------------------------ ----------------------------------------------------------------------------------------- ---------------------- --------------------------------------------------------------------------- -------------- ----------------------- ---------------------- --------------------------- ------------------- ------------------------ --------------------------- ------------------- --------------------- ------------------ this letter is in response to your request submitted by your authorized representative in which you request rulings concerning the proper treatment under sec_4980 of the internal_revenue_code code of a transfer of surplus assets from a terminated defined_benefit_plan to two ongoing k plans together designated as a qualified_replacement_plan plr-103736-19 the following facts and representations have been submitted under penalties of perjury the company established the hourly plan on date the hourly plan is a defined_benefit_plan which since its inception has been qualified under sec_401 the hourly plan covers two groups of employees that will be referred to for purposes of this ruling as bargaining unit employees and non-bargaining unit hourly employees all benefit accruals under the hourly plan were discontinued effective as of date and the hourly plan continued in operation thereafter as a frozen_plan as part of the collective bargaining that resulted in the freeze of the hourly plan the company agreed to establish a replacement defined_contribution_plan for bargaining unit employees effective as of date the negotiated replacement plan the bargaining unit 401_k_plan is a qualified_plan which includes a k feature and an employer non-elective contribution feature pursuant to which the company makes weekly contributions on behalf of participants at negotiated rates non-bargaining unit hourly employees were already included in a qualified defined_contribution_plan when the hourly plan was frozen on date the company significantly enhanced that plan effective as of date by redesigning the plan as a 401_k_plan with a safe-harbor employer non-elective contribution feature and a discretionary employer_matching_contribution feature the enhanced plan the non- bargaining unit 401_k_plan serves as a replacement plan to the hourly plan for non- bargaining unit hourly employees as well as for other non-bargaining unit employees who were participants in the salaried plan a qualified defined_benefit_plan maintained by the company under which all benefits accruals were also discontinued effective as of date the company terminated the hourly plan effective date the internal_revenue_service issued a favorable determination_letter as to the effect of the termination of the hourly plan on its qualified status on date the hourly plan was terminated in a standard termination under sec_4041 of the employee_retirement_income_security_act_of_1974 erisa and a standard termination notice was filed with pension_benefit_guaranty_corporation pbgc for the hourly plan on date the distribution of all benefits due to participants surviving spouses other beneficiaries and alternative payees is expected to be completed by date prior to the plan termination the actuary for the hourly plan estimated that the plan had a deficit on a termination basis and that the company would be required to make a contribution to the plan in order for the plan to be sufficient in late the actuary completed another estimate that indicated that the hourly plan had changed from a deficit to surplus status because of the increase in interest rates for annuities and lump sums during and in early the actuary estimated that the hourly plan had a surplus of amount the company also terminated the salaried plan effective as of date plr-103736-19 the hourly plan was amended in conjunction with its termination to permit the company in its discretion to use all or part of any surplus funds to fund a direct transfer from this plan to one or more ‘qualified replacement plans’ established or maintained by the employer in accordance with the provisions of code sec_4980 such direct transfer to be an amount determined by the employer that equals or exceeds the minimum amount required by code sec_4980 immediately after the termination of the hourly plan on date of the participants in the hourly plan who remained as current employees of the company were active participants in either the bargaining unit 401_k_plan or the non-bargaining unit 401_k_plan as of date of those participants were active participants in the bargaining unit 401_k_plan and were active participants in the non-bargaining unit 401_k_plan after all plan liabilities have been satisfied and before the reversion of any surplus funds to the company the company intends to instruct the trustees of the hourly plan to effect a direct transfer from the hourly plan to the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan of an aggregate amount equal to the total amount of the hourly plan’s remaining surplus the company further intends to direct that this aggregate amount be divided between the bargaining unit 401_k_plan and the non- bargaining unit 401_k_plan in proportion to the number of participants in the hourly plan who remained as current employees of the company as of date and were active participants in each plan as of that date the bargaining unit 401_k_plan and non- bargaining unit 401_k_plan are both calendar_year plans the company intends to cause the amount transferred to the bargaining unit 401_k_plan to be credited to a suspense_account in that plan and to allocate amounts from that account to fund all or a portion of weekly employer non-elective contributions due in accordance with the terms of the plan after the offset of forfeitures and all or a portion of the plan administrative expenses otherwise payable by the company the allocation from the suspense_account will be at least as rapidly as ratably on a periodic basis over an allocation period beginning on the date of the transfer and ending on the last day of the sixth plan_year after the plan_year of transfer the minimum ratable drawdown of the suspense_account over this allocation period will be measured by the company on periodic intervals designated by the company which will be at least annual any income earned by the suspense_account will be allocated at least as rapidly as ratably on the same periodic basis over the remainder of the allocation period under the same procedure the company intends to cause the amount transferred to the non-bargaining unit 401_k_plan to be credited to a suspense account2 in that plan and to allocate amount sec_2 the company also intends to effect a direct transfer from the salaried plan to the non-bargaining unit 401_k_plan of all salaried plan’s remaining surplus the amount of this direct transfer will also be credited to the suspense_account in the non-bargaining unit 401_k_plan and allocated from that account to fund safe-harbor employer non-elective contributions due in accordance with the terms of the plan and plr-103736-19 from that account to fund all or a portion of the safe-harbor employer non-elective contributions due in accordance with the terms of the plan and all or a portion of the plan administrative expenses otherwise payable by the company the suspense_account will not be applied to fund employer_matching_contribution under the non- bargaining unit 401_k_plan the allocation from the suspense_account will be at least as rapidly as ratably on a periodic basis over an allocation period beginning on the date of the transfer and ending on the last day of the sixth plan_year after the plan_year of transfer the minimum ratable drawdown of the suspense_account over this allocation period will be measured by the company on periodic intervals designated by the company which will be at least annual any income earned by the suspense_account will be allocated at least as rapidly as ratably on the same periodic basis over the remainder of the allocation period under the same procedure any amounts allocated from the suspense accounts in the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan attributable to the transfers from the hourly plan and any income earned thereon will be treated as employer contributions for purposes of sec_401 and sec_415 although it is anticipated that all benefits due under the hourly plan will be distributed within one year after the date of the plan’s termination the remaining surplus assets will be retained in the trust through which the hourly plan is funded pending receipt of the requested rulings the business reason for the proposed transactions outlined above is to effectuate the company’s objective to maintain and operate the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan as appropriate replacement plans to the hourly plan by applying of the hourly plan’s surplus funds in accordance with the terms of those replacement plans based on the forgoing facts and correspondence the following rulings have been requested the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan may be treated as one plan for purposes of sec_4980 pursuant to sec_4980 and together constitute a qualified_replacement_plan for purposes of sec_4980 the direct transfer from the hourly plan to the bargaining unit 401_k_plan and non-bargaining unit 401_k_plan of an aggregate amount equal to of the maximum amount that the company could receive as an employer_reversion from the hourly plan will be treated as follows the amount transferred will not be included in the gross_income of the company a b no deduction will be allowable with respect to the amount transferred and plan administrative expenses otherwise payable by the company the suspense_account consisting of surplus funds from both the salaried plan and the hourly plan will be allocated in accordance with the procedure described above plr-103736-19 c the amount transferred will not be treated as an employer_reversion for purposes of sec_4980 and the company will not be subject_to excise_tax under sec_4980 with respect to such amount transferred the allocation of the aggregate amount of the direct transfer from the hourly plan between the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan in proportion to the number of participants in the hourly plan who remained as current employees of the company as of date and were active participants in each plan as of that date is consistent with the treatment of the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan as a single qualified_replacement_plan for the purposes of sec_4980 and the requirements of that provision the crediting of the amounts transferred from the hourly plan to suspense accounts in the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan and the allocation of such suspense_account to fund all or a portion of the periodic employer non-elective contributions due in accordance with the terms of each plan and all or a portion of the plan administrative expenses otherwise payable by the company as least as rapidly as ratably on a periodic basis over an allocation period beginning on the date of transfer and ending on the last day of the sixth plan_year after the plan_year of transfer with the minimum ratable drawdown of the suspense_account measured by the company on periodic intervals designated by the company over such allocation period and the allocation of any income earned by the suspense accounts at least as rapidly as ratably on the same periodic basis over the remainder of such allocation period under the same procedure will satisfy the allocation requirement of sec_4980 sec_4980 provides for a percent excise_tax on the amount of any reversion from a qualified_plan sec_4980 provides in pertinent part that the excise_tax under sec_4980 shall be increased to percent with respect to any employer_reversion from a qualified_plan unless the employer either establishes or maintains a qualified_replacement_plan or the plan provides for certain benefit increases which take effect immediately on the termination_date sec_4980 generally defines the term employer_reversion as the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 provides that a qualified_replacement_plan is a qualified_plan established or maintained by the employer in connection with a qualified_plan termination which satisfies the participation asset transfer and allocation requirements of sec_4980 b and c sec_4980 requires that at least percent of the active participants in the terminated plan who remain as employees of the employer after the termination be active participants in the replacement plan plr-103736-19 sec_4980 requires that a direct transfer from the terminated plan to the replacement plan be made before any employer_reversion and that the transfer be an amount equal to the excess if any of i percent of the maximum amount which the employer could receive as an employer_reversion without regard to sec_4980 over ii the amount equal to the present_value of the aggregate increases in the accrued_benefits under the terminated plan of any participants or beneficiaries pursuant to a plan amendment adopted during the 60-day period ending on the date of termination of the qualified_plan and which takes effect immediately on the termination_date sec_4980 provides that in the case of the transfer of any amount under sec_4980 from a terminated plan such amount is not includible in the gross_income of the employer no deduction is allowable with respect to such transfer and the transfer is not treated as an employer_reversion for purposes of sec_4980 sec_4980 provides that if the replacement plan is a defined_contribution_plan the amount transferred to the replacement plan must be i allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or ii credited to a suspense_account and allocated from such account to accounts of participants no less rapidly than ratably over the seven-plan-year period beginning with the year of the transfer sec_4980 provides that if by reason of any limitation under sec_415 any amount credited to a suspense_account under sec_4980 may not be allocated to a participant before the close of the seven-plan-year period such amount shall be allocated to the accounts of other participants and if any portion of such amount may not be allocated to other participants by reason of any such limitation it shall be allocated to the participant as provided in sec_415 sec_4980 provides that any income on any amount credited to a suspense_account under clause i ii shall be allocated to accounts of participants no less rapidly than ratably over the remainder of the period determined under such clause after application of clause ii sec_4980 provides that if any amount credited to a suspense_account under clause i ii is not allocated as of the termination_date of the replacement plan i such amount shall be allocated to the accounts of the participants as of such date except that any amount which may not be allocated by reason of any limitation under sec_415 shall be allocated to the accounts of other participants and ii if any portion of such amount may not be allocated to other participants under subclause i by reason of such limitation such portion shall be treated as an employer_reversion to which this section applies sec_4980 authorizes the secretary of treasury to treat two or more plans as one plan for purposes of determining whether there is a qualified_replacement_plan plr-103736-19 revrul_2003_85 2003_32_irb_291 rev_rul provides that in accordance with sec_4980 the direct transfer of an amount that is at least percent of the maximum amount which the employer could receive as an employer_reversion from a terminated plan which was transferred to a qualified_replacement_plan is not includible in the employer’s gross_income in addition the service held that no deduction was allowable with respect to the amount transferred and the amount transferred was not treated as an employer_reversion further the service concluded that the amount that the employer received was subject_to the percent excise_tax under sec_4980 and was includible in income under sec_61 under sec_501 an organization described in sec_401 that is a_trust which is part of a qualified_pension profit-sharing or stock_bonus_plan is generally exempt from taxation regarding ruling requests number sec_1 through this office must first determine whether the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan can be treated as a qualified_replacement_plan under sec_4980 sec_4980 authorizes the secretary of treasury to treat two or more plans as one plan for purposes of determining whether there is a qualified_replacement_plan thus pursuant to this provision we rule that assuming the requirements of a qualified_replacement_plan under paragraphs a b and c sec_4980 are satisfied the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan together may constitute a qualified_replacement_plan for purposes of sec_4980 having ruled that the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan together may constitute a qualified_replacement_plan we now must determine whether the requirements of sec_4980 are satisfied you have represented that all active participants of plan x who remain employees of company are eligible to participate in the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan you have also represented that the aggregate amount of the direct transfer from the hourly plan between the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan will be allocated to the plans in proportion to the number of participants in the hourly plan who remained as current employees of company on date and were active participants in each of the recipient plans this is consistent with the treatment of the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan as a single qualified_replacement_plan therefore because the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan together will cover percent of the participants of hourly plan who remain in the employ of company the requirements of sec_4980 are satisfied you have also represented that the company will transfer to the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan an aggregate amount equal to the total amount of the hourly plan’s remaining surplus after all plan liabilities have been satisfied in accordance with revrul_2003_85 the transfer of at least percent of plr-103736-19 the maximum amount which the employer could receive as an employer_reversion satisfies the requirement of sec_4980 further you have represented that the amount transferred from the hourly plan to the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan is expected to be allocated under each plan to the accounts of participants in the plan_year in which the transfer occurs or credited to a suspense_account and allocated to accounts of participants no less rapidly than ratably over a year period beginning with the year of the transfer and that the allocations will otherwise be made in accordance with the requirements of sec_4980 therefore we conclude that the crediting of the amounts transferred from the hourly plan to suspense accounts in the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan and the allocation of such suspense_account to fund all or a portion of the periodic employer non-elective contributions due in accordance with the terms of each plan and all or a portion of the plan administrative expenses otherwise payable by the company as least as rapidly as ratably on a periodic basis over an allocation period beginning on the date of transfer and ending on the last day of the sixth year after the plan_year of transfer with the minimum ratable drawdown of the suspense_account measured by the company on periodic interval designated by the company over such allocation period and the allocation of any income earned by the suspense accounts at least as rapidly as ratably on the same periodic basis over the remainder of such allocation period under the same procedure will satisfy the allocation requirement of sec_4980 accordingly we rule that the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan together constitute a qualified_replacement_plan within the meaning of sec_4980 therefore the direct transfer from the hourly plan to the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan of an aggregate amount equal to percent of the maximum amount that the company could receive as an employer_reversion from the hourly plan will be treated as follows the amount transferred will not be included in the gross_income of the company a b no deduction will be allowable with respect to the amount transferred and c the amount transferred will not be treated as an employer_reversion for purposes of sec_4980 and the company will not be subject_to excise_tax under sec_4980 with respect to that amount please note that although we rule that the use of amounts transferred from the hourly plan to the suspense accounts under the bargaining unit 401_k_plan and the non- bargaining unit 401_k_plan and or the earnings thereon to pay reasonable administrative expenses of the bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan does not violate sec_4980 we do not express an opinion regarding whether such use is permitted under title i of the employee_retirement_income_security_act_of_1974 this ruling letter is based on the representation that the hourly plan the hourly bargaining unit 401_k_plan and the non-bargaining unit 401_k_plan are qualified plr-103736-19 under sec_401 and that their related trusts are tax-exempt under sec_501 at all times relevant to this ruling letter the rulings contained in this letter are based upon information and representations submitted by your authorized representatives and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2019_1 2019_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2019_1 sec_11 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely laura warshawsky branch chief qualified_plans branch office of associate chief_counsel employee_benefits exempt_organizations and employment_tax cc
